FINAL REJECTION
This is in response to Applicant amendments filed on 10/21/2020 amending Claims 1, and 10-12; and cancelled claims 4, and 15. Claims 1-3, 5-14, and 16-20 are examined.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 


Claim limitation in Claims 1 and 12  “mounting system” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “system” coupled with functional language “mounting” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 4 and 15 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the “mounting system” is interpreted as element 300 and 310 (see [0044] and Fig. 2).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Objections
Claim 5, 9, and 16 is objected to because of the following informalities: 
Regarding Claim 5: “The gas turbine engine of claim 4” should be replaced by “The gas turbine engine of claim 1”;
Regarding Claim 9: “The gas turbine engine of claim 4” should be replaced by “The gas turbine engine of claim 1”; and 
Regarding Claim 16: “The gas turbine engine of claim 15” should be replaced by “The gas turbine engine of claim 12”.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 



Claims 1-3, 5, 8-14, 16, and 19-20 is rejected under 35 U.S.C. 103 as being unpatentable over Lemmers (US 2016/0149469) in view of Barnett (US 2013/0133336).

Regarding Claim 1: Lemmers discloses a gas turbine engine (100; Fig. 1) comprising: a tail cone (199; Fig. 1); a low pressure compressor (150; Fig.1); a low pressure turbine (190; Fig. 1); a low speed spool (197; Fig. 1) interconnecting the low pressure compressor and the low pressure turbine (see Fig. 1); and an electric generator (200; Fig. 2) located within the tail cone (see Fig. 2), the electric generator being operably connected to the low speed spool (see connection of 197 to generator 200; Figs. 1-2); one or more panel assembly (see annotated figure 469’) located around the electric generator (see annotated figure 469’);
and a structural support (see annotated figure 469’) housing at least partially enclosing the electrical generator, the structural support housing being located within the tail cone (see annotated figure 469’).
Lemmers is silent regarding the one or more panel assemblies being one or more acoustic panel assemblies and comprising: an acoustic backing sheet, an outer porous liner, and an acoustic liner interposed between the outer porous liner and the acoustic backing sheet, as well as a mounting system located within the tail cone between the structural housing and the tail cone, wherein the mounting system attaches the tail cone to the structural support housing, wherein the 

However, Herman teaches a similar gas turbine (12; Fig. 1) as Lemmers, having a tail cone (see annotated figure 992’) with one or more acoustic panel assemblies (see annotated figure 992’ Col. 5 L. 34-60) and comprising: an acoustic backing sheet (66; Fig.5), an outer porous liner (52; Fig. 5), and an acoustic liner (58; Fig. 5) interposed between the outer porous liner and the acoustic backing sheet (see Fig. 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the one or more panel assemblies of Lemmers, to have one or more acoustic panel assemblies and comprising: an acoustic backing sheet, an outer porous liner, and an acoustic liner interposed between the outer porous liner and the acoustic backing sheet, as taught by Herman. Doing so would provide noise cancelation, as recognized by Herman see for example Col. 5 L-34-60.

However, Barnett teaches a gas turbine engine (10; Fig. 1) similar as Lemmers in view of Herman having a tail cone (see annotated figure 336’) and an electrical  generator (32; Figs. 1-2) within the tail cone (see Fig. 2); a structural support housing (see annotated figure 336’) enclosing the electrical generator (32; Fig.2) and a mounting system (see annotated figure 336’) located within the tail cone between the structural support housing and the tail cone (see annotated figure 336’), wherein the mounting system attaches the tail cone to the structural support housing (see annotated figure 336’), and wherein the mounting system is composed of a plurality of mounts (see annotated figure 336’ wherein protrusions 40 extend between the housing and the tail cone to provide mounting) at multiple different locations (see annotated 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mounting system of Lemmers in view of Herman, to have a mounting system being located within the tail cone between the structural support housing and the tail cone, wherein the mounting system attaches the tail cone to the structural support housing and wherein the mounting system is composed of a plurality of mounts at multiple different locations along a length of the tail cone between the one and more acoustic panel assemblies, as taught by Barnett. Doing so would provide support for the support to the generator, as recognized by Barnett, see for example [0001].




    PNG
    media_image1.png
    728
    816
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    772
    816
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    805
    628
    media_image3.png
    Greyscale




Regarding Claim 2: Lemmers in view of Herman and further in view of Barnett teaches all the limitations of Claim 1, as stated above, and further teaches the acoustic backing sheet is interposed between the electric generator and the acoustic liner (see annotated figures 469’ and 992’ ).

Regarding Claim 3:  Lemmers in view of Herman and further in view of Barnett teaches all the limitations of Claim 1, as stated above, and further teaches the acoustic backing sheet and the acoustic liner are interposed between the electric generator and the outer porous liner (see annotated figures 469’ and 992’).

Regarding Claim  5: Lemmers in view of Herman and further in view of Barnett teaches all the limitations of Claim 1, as stated above, and Herman further teaches the tail cone being the outer porous liner (see annotated figure see annotated figures 469’ and 992’).

Regarding Claim 8: Lemmers in view of Herman and further in view of Barnett teaches all the limitations of Claim 1, as stated above, and Herman further teaches the acoustic liner further comprises: an inner side proximate the acoustic backing (see annotated figure 992’); an outer side opposite the inner side (see annotated figure 992’), the outer side being proximate the outer porous liner (see annotated figure 992’, “perforation provided in an outer wall”, see Abstract); and a plurality of side walls extending from the inner side to the outer side (see annotated figure 992’), wherein the plurality of side walls form chambers within the acoustic liner (see Col. 5 L. 34-60).

Regarding Claim 9:  Lemmers in view of Herman and further in view of Barnett teaches all the limitations of Claim 1, as stated above, and Barnett further teaches the mounting system wherein the structural support housing (see annotated figure 336’) is attached to a support structure (annotated figure 336’) of the gas turbine engine.

Regarding Claim 10: Lemmers in view of Herman and further in view of Barnett teaches all the limitations of Claim 9, as stated above, and Barnett further teaches the mounting system wherein the tail cone is secured to the support structure of the gas turbine engine entirely through the structural support housing (see annotated figure 336’ wherein the connection/support between tail cone and housing is only clasped by the housing).

Regarding Claim 11: Lemmers in view of Herman and further in view of Barnett teaches all the limitations of Claim 9, as stated above, and Barnett further teaches the mounting system wherein the tail cone is secured to the support structure of the gas turbine engine partially through the structural support housing (see annotated figure 336’) and partially through a plurality of fasteners (see annotated figure 336’) that attach the tail cone to the support structure (see annotated figure 336’).


Regarding Claim 12: Lemmers discloses an electrical generation system (see annotated figure 469’) for a gas turbine engine (100; Fig. 1) comprising: a tail cone (199; Fig. 1); an electric generator (200; Fig. 2) located within the tail cone (see Fig. 2), and one or more panel assembly (see annotated figure 469’) located around the electric generator (see annotated figure 469’);and a structural support (see annotated figure 469’) housing at least partially enclosing the 
Lemmers is silent regarding the one or more panel assemblies being one or more acoustic panel assemblies and comprising: an acoustic backing sheet, an outer porous liner, and an acoustic liner interposed between the outer porous liner and the acoustic backing sheet, as well as a mounting system located within the tail cone between the structural housing and the tail cone, wherein the mounting system attaches the tail cone to the structural support housing, wherein the mounting system is composed of a plurality of mounts at multiple different locations along a length of the tail cone between the one or more acoustic panel assemblies.

However, Herman teaches a similar gas turbine (12; Fig. 1) as Lemmers, having a tail cone (see annotated figure 992’) with one or more acoustic panel assemblies (see annotated figure 992’ Col. 5 L. 34-60) and comprising: an acoustic backing sheet (66; Fig.5), an outer porous liner (52; Fig. 5), and an acoustic liner (58; Fig. 5) interposed between the outer porous liner and the acoustic backing sheet (see Fig. 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the one or more panel assemblies of Lemmers, to have one or more acoustic panel assemblies and comprising: an acoustic backing sheet, an outer porous liner, and an acoustic liner interposed between the outer porous liner and the acoustic backing sheet, as taught by Herman. Doing so would provide noise cancelation, as recognized by Herman see for example Col. 5 L-34-60.



It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mounting system of Lemmers in view of Herman, to have a mounting system being located within the tail cone between the structural support housing and the tail cone, wherein the mounting system attaches the tail cone to the structural support housing and wherein the mounting system is composed of a plurality of mounts at multiple different locations along a length of the tail cone between the one and more acoustic panel assemblies, as taught by Barnett. Doing so would provide support for the support to the generator, as recognized by Barnett, see for example [0001].

Regarding Claim 13: Lemmers in view of Herman and further in view of Barnett teaches all the limitations of Claim 12, as stated above, and further teaches the acoustic backing sheet is interposed between the electric generator and the acoustic liner (see annotated figures 469’ and 992’ ).

Regarding Claim 14:  Lemmers in view of Herman and further in view of Barnett teaches all the limitations of Claim 12, as stated above, and further teaches the acoustic backing sheet and the acoustic liner are interposed between the electric generator and the outer porous liner (see annotated figures 469’ and 992’).

Regarding Claim  16: Lemmers in view of Herman and further in view of Barnett teaches all the limitations of Claim 12, as stated above, and Herman further teaches the tail cone being the outer porous liner (see annotated figure see annotated figures 469’ and 992’).

Regarding Claim 19: Lemmers in view of Herman and further in view of Barnett teaches all the limitations of Claim 12, as stated above, and Herman further teaches the acoustic liner further comprises: an inner side proximate the acoustic backing (see annotated figure 992’); an outer side opposite the inner side (see annotated figure 992’), the outer side being proximate the outer porous liner (see annotated figure 992’; see “perforations” in Abstract); and a plurality of side walls extending from the inner side to the outer side (see annotated figure 992’), wherein the plurality of side walls form chambers within the acoustic liner (see Col. 5 L. 34-60).


 Regarding Claim 20: Lemmers in view of Herman and further in view of Barnett teaches all the limitations of Claim 12, as stated above, and Lemmers further discloses the electric generator is configured to connect to a low speed spool (197; Figs. 1-2) of the gas turbine engine (see connection of 197 to generator 200; Figs. 1-2).



Claims 6-7, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lemmers, in view of Herman, in view of Barnett, and further in view of Ruthemeyer (US 20150075176).

Regarding Claim 6: Lemmers, in view of Herman, and further in view of Barnett teaches all the limitations of Claim 5, as stated above, but is silent regarding the tail cone being composed of a ceramic matrix composite.
However, Ruthemeyer teaches a similar gas turbine engine (10; Fig. 1) as Lemmers, Herman and Barnett, with a tail cone (48, 49; Fig. 3A) being composed of a ceramic matrix composite (see [0006]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lemmers in view of Herman and further in view of Barnett, to have the tail cone being composed of a ceramic matrix composite, as taught by Ruthemeyer. Doing so would provide the ability to withstand high temperature from exhaust gases that contact the tail cone, as recognized by Ruthemeyer, see for example [0006].


Regarding Claim 7: Lemmers, in view of Herman, and further in view of Barnett teaches all the limitations of Claim 5, as stated above, but is silent regarding the tail cone being composed of a ceramic material.
However, Ruthemeyer teaches a similar gas turbine engine (10; Fig. 1) as Lemmers, Herman and Barnett, with a tail cone (48, 49; Fig. 3A) being composed of a ceramic material (see [0006]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lemmers in view of Herman and further in view of Barnett, to have the tail cone being composed of a material, as taught by Ruthemeyer. Doing so would provide the ability to withstand high temperature from exhaust gases that contact the tail cone, as recognized by Ruthemeyer, see for example [0006].


Regarding Claim 17: Lemmers, in view of Herman, and further in view of Barnett teaches all the limitations of Claim 16, as stated above, but is silent regarding the tail cone being composed of a ceramic matrix composite.
However, Ruthemeyer teaches a similar gas turbine engine (10; Fig. 1) as Lemmers, Herman and Barnett, with a tail cone (48, 49; Fig. 3A) being composed of a ceramic matrix composite (see [0006]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lemmers in view of Herman and further in view of Barnett, to have the tail cone being composed of a ceramic matrix composite, as taught by Ruthemeyer. Doing so would provide the ability to withstand high temperature from exhaust gases that contact the tail cone, as recognized by Ruthemeyer, see for example [0006].

Regarding Claim 18: Lemmers, in view of Herman, and further in view of Barnett teaches all the limitations of Claim 16, as stated above, but is silent regarding the tail cone being composed of a ceramic material.
However, Ruthemeyer teaches a similar gas turbine engine (10; Fig. 1) as Lemmers, Herman and Barnett, with a tail cone (48, 49; Fig. 3A) being composed of a ceramic material (see [0006]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lemmers in view of Herman and further in view of Barnett, to have the tail cone being composed of a material, as taught by Ruthemeyer. Doing so would provide the ability to withstand high temperature from exhaust gases that contact the tail cone, as recognized by Ruthemeyer, see for example [0006].



Response to Arguments
Applicant’s arguments filed 10/21/2020 have been considered but are not persuasive for the following reasons:

Applicant asserts that Lemmers, Herman, and Barnett fails to teach “wherein the mounting system is composed of a plurality of mounts at multiple different locations along a length of the tail cone between the one or more acoustic panel” since Barnett teaches attaching the tail cone at a single location in cantilever arrangement.

wherein the mounting system is composed of a plurality of mounts (see annotated figure 336’ wherein protrusions 40 extend between the housing and the tail cone to provide mounting) at multiple different locations (see annotated figure 336’ wherein mount 40 are positioned at different circumferential locations) along a length (see annotated figure 336’ and circumferential length) of the tail cone between the one or more acoustic panel (the plurality of mounts being circumferentially distributed around the periphery of the tail cone and housing, i.e. where the one or more acoustic panels from Herman is present, the plurality of mounts is between the one or more panel assemblies, see annotated  336’).
Consequently, Lemmers, in view of Herman, and further in view of Barnett teaches “wherein the mounting system is composed of a plurality of mounts at multiple different locations along a length of the tail cone between the one or more acoustic panel”.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see notice of references cited.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  

Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.A.C./Examiner, Art Unit 3741     


/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        f